Title: To Benjamin Franklin from Barthélémy-Louis-Joseph Schérer de Jouchery, 16 September 1777
From: Schérer de Jouchery, Barthélemy-Louis-Joseph
To: Franklin, Benjamin


Monsieur
Paris ce 16 7bre 1777de l’hotel de Provence rue St. Severin
J’eus l’honneur il y a quelque temps de vous etre Recommandé de la part de Monsieur Le Comte de Maillebois, et de vous presenter un ouvrage Militaire intitulé Nouveau traité de La Colonne. Oserois-je vous supplier Monsieur, de vouloir bien m’indiquer un jour ou je pourrai avoir l’honneur de vous presenter mes respects. J’espere aussi que vous voudrez bien me communiquer vos réflexions sur mon ouvrage; votre suffrage ne pouvant qu’y ajouter une grande Consideration. Je suis, en attendant l’honneur de vous voir, avec le plus profond respect Monsieur votre trés humble et trés obeissant serviteur
Scherer DE Joucheryofficier au service de S.M. Imperiale
 
Notation: de Jouchery, Paris 16. 7b. 1777
